DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 1-19 are allowed.

Response to Arguments
Applicant’s arguments, see page 9 of the response, filed 11-2-21, have been fully considered and are persuasive.  The rejections have been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-2-21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Bilal Adra on 11-5-21.

The application has been amended as follows: 
On line 29 of claim 1 “a free-cooling mode” is replaced with “the free-cooling mode”
On line 31 of claim 1 “a free-cooling mode” is replaced with “the free-cooling mode”
On line 39 of claim 1 “a free-cooling mode” is replaced with “the free-cooling mode”

On line 27 of claim 10 “a free-cooling mode” is replaced with “the free-cooling mode”
On line 29 of claim 10 “a free-cooling mode” is replaced with “the free-cooling mode”
On line 38 of claim 10 “a free-cooling mode” is replaced with “the free-cooling mode”

On line 28 of claim 19 “a free-cooling mode” is replaced with “the free-cooling mode”

On line 38 of claim 19 “a free-cooling mode” is replaced with “the free-cooling mode”

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Lehman), alone or in combination fails to teach, determine, based on the weather data and free-cooling window data, an available free-cooling time window; 2Application No. 15/405,194 Reply to Office Action Dated July 2, 2021 determine, based on the equipment data and the free-cooling window data, a transition energy cost for transitioning between a free-cooling mode and a non-free-cooling mode, determine, based on the equipment data and the available free-cooling time window, an energy savings for operating in the free-cooling mode; determine, based on the transition energy cost and the energy savings for operating in the free-cooling mode, whether the transition energy cost exceeds the energy savings; responsive to a determination that the transition energy cost does not exceed the energy savings, provide the available free-cooling time window to the application; obtain current weather data characterizing the current weather conditions at the time of the available free-cooling time window; and determine, based on the current weather data, whether the HVAC system is capable of operating in the free-cooling mode to achieve the desired value at the time of the available free-cooling time window, in combination with other elements of the claim. 

Claims 10 and 19 have similar limitations and are allowed for similar reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119